Citation Nr: 0629312	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected lumbar strain with radiculopathy.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1992 to January 
1993, from June 1995 to June 1998, and from June 2002 to 
February 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

The veteran submitted several statements in support of his 
claim after certification; however, he included a waiver of 
Agency of Original Jurisdiction (AOJ) review.   Therefore, 
the Board can proceed with a decision in this matter. 


FINDINGS OF FACT

1. The veteran's lumbar disc disease is manifested by a 
forward flexion of 10 degrees; right lateral flexion of 5 
degrees; left lateral flexion of 4 degrees; right and left 
rotation of 4 degrees; hyperextension causing lower back 
pain; lumbar disc herniation; sciatica; lumbago; and lumbar 
spondylosis. 

2. There is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having 
a total duration of at least six weeks during the last twelve 
months.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but not higher, 
for chronic lumbosacral strain have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5237, 5243 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified  
at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West  2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005);  38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated November 2003 and January 2005, VA advised 
the veteran of the  essential elements of the VCAA.  The 
veteran was advised that in order to establish an increased 
rating claim, the evidence would need to show that his 
disability had worsened.  VA also informed him that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim but  that he must provide 
enough information so that VA could  request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.  The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
November 2003 and January 2005 letters, therefore, provided 
the required notice of the four aforementioned elements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  Specifically, he meets veteran 
status, he is service- connected for lumbar strain with 
radiculopathy, he is aware of the evidence necessary to 
establish higher evaluations, and how effective dates are 
assigned.  See Bernard v. Brown,  4 Vet. App. 384 (1993).  
Thus, any error in the failure to issue a letter addressing 
these elements is harmless.  

VA has obtained private medical records and a VA examination.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA. 

Analysis

The veteran asserts that the service-connected lumbar strain 
with radiculopathy is worse than contemplated by the current 
20 percent disability evaluation.  The veteran's lumbar 
strain with radiculopathy was service-connected in a November 
2004 rating decision, with a 20 percent rating effective 
February 28, 2003. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Effective September 26, 2003, the general formula for 
evaluating orthopedic disability was changed significantly. 
68 Fed. Reg. 51454-51458, Aug. 27, 2003.  As the veteran's 
claim is dated October 2003, only the revised regulations 
have been applied.  

The veteran is currently rated under Diagnostic Code (DC) 
5237.  Under the General Rating Formula for Diseases and 
Injuries of the Spine (for DC's 5235 to 5243 unless DC 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 

Unfavorable ankylosis of the entire spine, 100 percent. 
Unfavorable ankylosis of the entire thoracolumbar spine, 50 
percent.
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent. 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 30 percent. 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 20 
percent.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 5235 Vertebral fracture or dislocation, 5236 
Sacroiliac injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003), 5243 Intervertebral disc 
syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.................. 
60 
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40 
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20 
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months..................................................... 
10

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board has also considered a rating under DC 5003, which 
provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

2001 to 2003 private treatment records show lower back pain.

The veteran had a VA examination in September 2004.  EMG and 
nerve conduction studies showed L2-L4 radiculopathy.  A view 
of the lumbosacral spine was normal.  The examiner stated 
that there was evidence of painful motion and a decrease in 
range of motion secondary to pain and muscle spasm. There was 
no spine tenderness, but there was some paraspinal muscle 
spasm present.  Forward flexion was 40 degrees, extension was 
20 degrees, right rotation was 30 degrees, left rotation was 
32 degrees, right side bending was 25 degrees, and left side 
bending was 20 degrees.  After 10 repetitions, the veteran's 
forward flexion was 30 degrees and extension was 20 degrees.  
The diagnosis was low back strain with lumbar radiculopathy.  

A July 2005 MRI showed an impression of large central and 
slightly left paracentral disc protrusion at L4-L5 as well as 
a disc sequestration migrating caudally within the left 
lateral recess, resulting in severe central canal stenosis, 
left greater than right L5 exiting nerve root displacement, 
and probable clinically insignificant tiny central disc 
protrusion at L3-L4 with small annular tear.  

A November 2005 letter from a private physician states that 
the veteran suffers from MRI documented lumbar disc disease, 
not lumbar strain.  

The veteran submitted a June 2006 examination from a 
chiropractor.  The veteran's flexion was 10 degrees with pain 
in the low back and left leg; right lateral flexion was 5 
degrees; left lateral flexion was 4 degrees; right rotation 
was 4 degrees; and left rotation was 4 degrees.  
Proprioception was absent in the left lower extremity; there 
was light touch diminishing in the whole lower left leg; 
hyperextension caused lower back pain; bilateral leg lowering 
caused low back pain; and double leg raise caused low back 
pain.  The diagnoses were lumbar disc herniation, lumbar 
spondylosis with myelopathy, sciatica/pain down leg, and 
lumbago.  

At his May 2006 hearing, the veteran testified that he has 
pain when he stands or walks, and experiences muscle spasms 
in the left leg.  He has flare-ups a few times a week 
requiring bed rest and as a result, has missed thirty-two 
days of work in the past few months. 

A review of the evidence shows that the veteran is entitled 
to a 40 percent disability rating as the most recent medical 
evidence shows that the veteran has a flexion of 10 degrees 
with pain in the low back and left leg, a symptom best 
described by a 40 percent disability rating. 

The Board notes that in the aforementioned revised 
regulations, DC 5243 for intervertebral disc syndrome allows 
for this condition to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  According to the notes following 
the latter, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  In the present case, the veteran has stated 
that he has flare-ups three times a week requiring bed rest; 
however, there is no objective evidence of incapacitating 
episodes or bed rest prescribed by a physician.  Therefore, 
the evidence does not show that an evaluation under this code 
is warranted.    

The Board has also considered a separate rating under DC 5003 
for degenerative arthritis.  However, evaluations for 
distinct disabilities resulting from the same injury may only 
be separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Degenerative arthritis due to 
lumbar strain with radiculopathy was considered and 
compensated under the 40 percent evaluation already assigned 
under DC 5237.   To assign a separate evaluation based on 
this condition is not permitted under the criteria.  
See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.  
Since the disability is already rated under DC 5237 for the 
underlying condition of lumbosacral strain, a separate rating 
under DC 5003 cannot be assigned because it would result in 
rating the same manifestations or overlapping symptoms, known 
as pyramiding, which is to be avoided.  38 C.F.R. § 4.14 
(2005).  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 
8 Vet. App. 202 (1995). However, the Board finds that the 
diagnostic code under which the veteran's back disability is 
being evaluated already contemplates pain, specifically 
painful motion.

The medical evidence does not show that a higher 50 or 60 
percent rating is warranted.  In the present case, a higher 
50 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  
However, though the veteran's range of motion is restricted 
there is no evidence of ankylosis.
 
Additionally, there is no evidence that a higher 60 percent 
rating under DC 5243 for intervertebral disc syndrome is 
warranted.  A 60 percent rating under DC 5243 requires 
evidence of incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  In the 
present case, though there is subjective evidence that the 
veteran has missed thirty-two days of work in the past four 
months and has episodes three times a week where he has to 
stay in bed, under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician.  In this case, there is no evidence 
that the bed rest described by the veteran is prescribed by a 
physician.  Therefore, there is no basis for a higher 60 
percent rating under DC 5243.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 
 
The Court has held that the Board is precluded by regulation  
from assigning an extraschedular rating under 38 C.F.R.  § 
3.321(b)(1) in the first instance, however, the Board is  not 
precluded from raising this question, and in fact is  
obligated to liberally read all documents and oral testimony  
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown,  
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v.  
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the  
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96  
(1996).  There is no evidence of hospitalization.  The 
veteran reports that he has been unable to work for thirty-
two days in the past four months due to his back condition.  
Additionally, the veteran's supervisor submitted a statement 
showing that the veteran has missed over thirty days of work 
in the past year due to his back condition.  However, the 
Board does not find that the evidence has shown marked 
interference with employment as the veteran is able to walk 
as is evidenced from his VA and private examinations.  
Therefore, an extraschedular rating is not warranted.

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 rating under the 
criteria for lumbar strain with radiculopathy.  
See 38 C.F.R. § 4.71a (formerly DC's 5235-5243) (2005).  As 
such, the benefit of the doubt does not apply, and the claim 
is denied.  


ORDER

A 40 percent evaluation for lumbar strain with radiculopathy 
is granted, subject to the controlling regulations applicable 
to the payment of monetary  benefits. 





____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


